              Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 1 of 45




                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION


SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                       Civil Action No._________

                     Plaintiffs,
                                                     JURY TRIAL DEMANDED
                v.

DELL TECHNOLOGIES INC., DELL INC., AND
EMC CORPORATION,

                     Defendants.


                                   COMPLAINT FOR PATENT INFRINGEMENT

         Sable Networks, Inc. and Sable IP, LLC (collectively, “Sable” or “Plaintiffs”) bring this

action and make the following allegations of patent infringement relating to U.S. Patent Nos.:

6,977,932 (the “’932 patent”); 7,428,209 (the “’209 patent”); 7,630,358 (the “’358 patent”); and

8,243,593 (the “’593 patent”) (collectively, the “patents-in-suit”). Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation (collectively, “Dell” or “Defendants”) infringes the patents-

in-suit in violation of the patent laws of the United States of America, 35 U.S.C. § 1 et seq.

                                             INTRODUCTION
         1.       The patents-in-suit arise from technologies developed by Dr. Lawrence G. Roberts

- one of the founding fathers of the internet. 1 The patents relate to technologies for efficiently

managing the flow of data packets over routers and switch devices. Dr. Roberts and engineers at

Caspian Networks, Inc. and later Sable Networks, Inc. developed these technologies to address the

increasing amount of data sent over computer networks.


1
    Chris Woodford, THE INTERNET: A HISTORICAL ENCYCLOPEDIA VOLUME 2 at 204 (2005)
    (“Widely regarded as one of the founding fathers of the Internet, Lawrence Roberts was the
    primary architect of ARPANET, the predecessor of the Internet.”).

                                   COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 1 of 45
               Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 2 of 45




          2.       Dr. Roberts is best known for his work as the Chief Scientist of the Advanced

Research Projects Agency (ARPA) where he designed and oversaw the implementation of

ARPANET, the precursor to the internet. Dr. Roberts’ work on ARPANET played a key role in

the development of digital network transmission technologies. 2 Initially, ARPANET was used

primarily to send electronic mail and Dr. Roberts developed the first program for reading and

sending electronic messages.




Keenan Mayo and Peter Newcomb, How The Web Was Won, VANITY FAIR at 96-97 (January 7,
2009); One of the Engineers Who Invented the Internet Wants to Build A Radical new Router,
IEEE SPECTRUM MAGAZINE (July 2009); Katie Hafner, Billions Served Daily, and Counting, N.Y.
TIMES at G1 (December 6, 2001)(“Lawrence Roberts, who was then a manager at the Advanced
Research Projects Agency's Information Processing Techniques Office, solved that problem after
his boss began complaining about the volume of e-mail piling up in his in box. In 1972, Dr. Roberts
produced the first e-mail manager, called RD, which included a filing system, as well as a Delete
function.”).

          3.       Dr. Roberts’ work on ARPANET played a key role in the development of packet

switching networks. Packet switching is a digital network transmission process in which data is

broken into parts which are sent independently and reassembled at a destination. Electronic

messages sent over the ARPANET were broken up into packets then routed over a network to a

destination. “In designing the ARPANET, Roberts expanded on the work he'd done at MIT, using


2
    Katie Hafner, Lawrence Roberts, Who Helped Design Internet’s Precursor, N.Y. TIMES at A2
    (December 31, 2018) (“Dr. Roberts was considered the decisive force behind packet switching,
    the technology that breaks data into discrete bundles that are then sent along various paths around
    a network and reassembled at their destination.”).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 2 of 45
            Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 3 of 45




those tiny data packets to send information from place to place.” 3 Packet switching has become

the primary technology for data communications over computer networks.




George Johnson, From Two Small Nodes, a Mighty Web Has Grown, N.Y. TIMES at F1 (October
12, 1999).

       4.       After leaving ARPANET, Dr. Roberts grew increasingly concerned that existing

technologies for routing data packets were incapable of addressing the increasing amounts of data

traversing the internet. 4   Dr. Roberts identified that as the “Net grows, the more loss and

transmission of data occurs. Eventually, gridlock will set in.” 5

       The Internet is broken. I should know: I designed it. In 1967, I wrote the first plan
       for the ancestor of today's Internet, the Advanced Research Projects Agency
       Network, or ARPANET, and then led the team that designed and built it. The main
       idea was to share the available network infrastructure by sending data as small,
       independent packets, which, though they might arrive at different times, would still
       generally make it to their destinations. The small computers that directed the data
       traffic-I called them Interface Message Processors, or IMPs-evolved into today's
       routers, and for a long time they've kept up with the Net's phenomenal growth. Until
       now.


3
  Code Metz, Larry Roberts Calls Himself the Founder of The Internet. Who Are You To Argue,
   WIRED MAGAZINE (September 24, 2012); John C. McDonald, FUNDAMENTALS OF DIGITAL
   SWITCHING at 211 (1990) (“The ARPANET was, in part, an experimental verification of the
   packet switching concept. Robert’s objective was a new capability for resource sharing.”).
4
  eWeek Editors, Feeling A Little Congested, EWEEK MAGAZINE (September 24, 2001) (“Lawrence
   Roberts, one of the primary developers of Internet precursor ARPANet and CTO of Caspian
   Networks, recently released research indicating that Net traffic has quadrupled during the past
   year alone.”).
5
   Michael Cooney, Can ATM Save The Internet, NETWORK WORLD at 16 (May 20, 1996);
   Lawrence Roberts, A RADICAL NEW ROUTER, IEEE Spectrum Vol. 46 34-39 (August 2009).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 3 of 45
             Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 4 of 45



Lawrence Roberts, A Radical New Router, IEEE SPECTRUM Vol. 46(7) at 34 (August 2009)
(emphasis added).
        5.         In 1998, Dr. Roberts founded Caspian Networks. 6 At Caspian Networks, Dr.

Roberts developed a new kind of internet router to efficiently route packets over a network. This

new router was aimed at addressing concerns about network “gridlock.” In a 2001 interview with

Wired Magazine, Dr. Roberts discussed the router he was developing at Caspian Networks – the

Apeiro. “Roberts says the Apeiro will also create new revenue streams for the carriers by solving

the ‘voice and video problem.’ IP voice and video, unlike email and static Web pages, breaks

down dramatically if there's a delay - as little as a few milliseconds - in getting packets from host

to recipient.” 7




Jim Duffy, Router Newcomers take on Cisco, Juniper, NETWORK WORLD at 14 (April 14, 2013);
Stephen Lawson, Caspian Testing Stellar Core Offering, NETWORK WORLD at 33 (December 17,
2001); Tim Greene, Caspian Plans Superfast Routing For The ‘Net Core, NETWORK WORLD at 10
(January 29, 2001); Andrew P. Madden, Company Spotlight: Caspian Networks, MIT
TECHNOLOGY REVIEW at 33 (August 2005); and Loring Wirbel, Caspian Moves Apeiro Router To
Full Availability, EE TIMES (April 14, 2003).




6
  Caspian Networks, Inc. was founded in 1998 as Packetcom, LLC and changed its name to
  Caspian Networks, Inc. in 1999.
7
  John McHugh, The n-Dimensional Superswitch, WIRED MAGAZINE (May 1, 2001).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 4 of 45
            Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 5 of 45




       6.       The Apeiro debuted in 2003. The Apeiro, a flow-based router, can identify the

nature of a packet – be it audio, text, or video, and prioritize it accordingly. The Apeiro included

numerous technological advances including quality of service (QoS) routing and flow-based

routing.

       7.       At its height, Caspian Networks Inc. raised more than $300 million dollars and

grew to more than 320 employees in the pursuit of developing and commercializing Dr. Roberts’

groundbreaking networking technologies, including building flow-based routers that advanced

quality of service and load balancing performance. However, despite early success with its

technology and business, Caspian hit hard times when the telecommunications bubble burst.

       8.       Sable Networks, Inc. was formed by Dr. Sang Hwa Lee to further develop and

commercialize the flow-based networking technologies developed by Dr. Roberts and Caspian

Networks. 8 Sable Networks, Inc. has continued its product development efforts and has gained

commercial success with customers in Japan, South Korea, and China. Customers of Sable

Networks, Inc. have included: SK Telecom, NTT Bizlink, Hanaro Telecom, Dacom Corporation,

USEN Corporation, Korea Telecom, China Unicom, China Telecom, and China Tietong.




8
 Dr. Lee, through his company Mobile Convergence, Ltd. purchased the assets of Caspian
Networks Inc. and subsequently created Sable Networks, Inc.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 5 of 45
            Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 6 of 45




SK Telecom and Sable Networks Sign Convergence Network Deal, COMMS UPDATE – TELECOM
NEWS SERVICE (February 4, 2009) (“South Korean operator SK Telecom has announced that it has
signed a deal with US-based network and solutions provider Sable Networks.”); China Telecom
Deploys Sable, LIGHT READING NEWS FEED (November 19, 2007) (“Sable Networks Inc., a leading
provider of service controllers, today announced that China Telecom Ltd, the largest landline
telecom company in China, has deployed the Sable Networks Service Controller in their
network.”).

       9.       Armed with the assets of Caspian Networks Inc. as well as members of Caspian

Networks’ technical team, Sable Networks, Inc. continued the product development efforts

stemming from Dr. Roberts’ flow-based router technologies. Sable Networks, Inc. developed

custom application-specific integrated circuits (“ASIC”) designed for flow traffic management.

Sable Network, Inc.’s ASICs include the Sable Networks SPI, which enables 20 Gigabit flow

processing. In addition, Sable Networks, Inc. developed and released S-Series Service Controllers

(e.g., S80 and S240 Service Controller models) that contain Sable Networks’ flow-based

programmable ASICs, POS and Ethernet interfaces, and carrier-hardened routing and scalability

from 10 to 800 Gigabits.




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 6 of 45
           Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 7 of 45




SABLE NETWORKS S-SERIES SERVICE CONTROLLERS (showing the S240-240G Multi-Shelf System,
S80-80G Single-Shelf System, and S20-20G Stand-Alone System).

         10.       Sable pursues the reasonable royalties owed for Dell’s use of the inventions claimed

in Sable’s patent portfolio, which arise from Caspian Networks and Sable Networks’

groundbreaking technology.

                                      SABLE’S PATENT PORTFOLIO
         11.       Sable’s patent portfolio includes over 34 patent assets, including 14 granted U.S.

patents.   Dr. Lawrence Roberts’ pioneering work on QoS traffic prioritization, flow-based

switching and routing, and the work of Dr. Roberts’ colleagues at Caspian Networks Inc. and Sable

Networks, Inc. are claimed in the various patents owned by Sable.

         12.       Highlighting the importance of the patents-in-suit is the fact that the Sable’s patent

portfolio has been cited by over 1,000 U.S. and international patents and patent applications

assigned to a wide variety of the largest companies operating in the computer networking field.

Sable’s patents have been cited by companies such as:

               •   Cisco Systems, Inc. 9


9
    See, e.g., U.S. Patent Nos. 7,411,965; 7,436,830; 7,539,499; 7,580,351; 7,702,765; 7,817546;
     7,936,695; 8,077,721; 8,493,867; 8,868,775; and 9,013,985.

                                 COMPLAINT FOR PATENT INFRINGEMENT
                                                                                           Page 7 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 8 of 45




             •   Juniper Networks, Inc. 10
             •   Broadcom Limited 11
             •   EMC Corporation 12
             •   F5 Networks, Inc. 13
             •   Verizon Communications Inc. 14
             •   Microsoft Corporation 15
             •   Intel Corporation 16
             •   Extreme Networks, Inc. 17
             •   Huawei Technologies Co., Ltd. 18

                                             THE PARTIES

SABLE NETWORKS, INC.

       13.       Sable Networks, Inc. (“Sable Networks”) is a corporation organized and existing

under the laws of the State of California.

       14.       Sable Networks was formed to continue the research, development, and

commercialization work of Caspian Networks Inc., which was founded by Dr. Lawrence Roberts

to provide flow-based switching and routing technologies to improve the efficiency and quality of

computer networks.

       15.       Sable Networks is the owner by assignment of all of the patents-in-suit.


10
   See, e.g., U.S. Patent Nos. 7,463,639; 7,702,810; 7,826,375; 8,593,970; 8,717,889; 8,811,163;
   8,811,183; 8,964,556; 9,032,089; 9,065,773; and 9,832,099.
11
   See, e.g., U.S. Patent No. 7,187,687; 7,206,283; 7,266,117; 7,596,139; 7,649,885; 8,014,315;
   8,037,399; 8,170,044; 8,194,666; 8,271,859; 8,448,162; 8,493,988; 8,514,716; and 7,657,703.
12
    See, e.g., U.S. Patent Nos. 6,976,134; 7,185,062; 7,404,000; 7,421,509; 7,864,758; and
   8,085,794.
13
   See, e.g., U.S. Patent Nos. 7,206,282; 7,580,353; 8,418,233; 8,565,088; 9,225,479; 9,106,606;
   9,130,846; 9,210,177; 9,614,772; 9,967,331; and 9,832,069.
14
    See, e.g., U.S. Patent Nos. 7,349,393; 7,821,929; 8,218,569; 8,289,973; 9,282,113; and
   8,913,623.
15
   See, e.g., U.S. Patent Nos. 7,567,504; 7,590,736; 7,669,235; 7,778,422; 7,941,309; 7,636,917;
   9,571,550; and 9,800,592.
16
   See, e.g., U.S. Patent Nos. 7,177,956; 7,283,464; 9,485,178; 9,047,417; 8,718,096; 8,036,246;
   8,493,852; and 8,730,984.
17
   See, e.g., U.S. Patent Nos. 7,903,654; 7,978,614; 8,149839; 10,212,224; 9,112,780; and
   8,395,996.
18
   See, e.g., U.S. Patent Nos. 7,903,553; 7,957,421; 10,015,079; 10,505,840; and Chinese Patent
   Nos. CN108028828 and CN106161333.

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 8 of 45
          Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 9 of 45




SABLE IP, LLC
        16.     Sable IP, LLC (“Sable IP”) is a Delaware limited liability company with its

principal place of business at 225 S. 6th Street, Suite 3900, Minneapolis, Minnesota 55402.

Pursuant to an exclusive license agreement with Sable Networks, Sable IP is the exclusive licensee

of the patents-in-suit.

DELL DEFENDANTS

        17.     Dell Technologies Inc. is a Delaware corporation with its principal place of

business at One Dell Way, Round Rock, Texas 78682. Dell Technologies Inc. may be served

through its registered agent Corporation Service Company, 251 Little Falls Drive, Wilmington,

DE 19808.

        18.     Dell Inc. is a Delaware corporation with a principal place of business at One Dell

Way, Round Rock, Texas 78682. Dell Inc. may be served through its registered agent Corporation

Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701. Dell Inc. is registered to do

business in the State of Texas and has been since at least October 27, 1987. In addition to its

corporate headquarters in Round Rock, Texas, Defendant Dell Inc. maintains several other offices

in this District, including offices at 12500 Tech Ridge Blvd., Bldg. PS4, Austin, Texas 78753;

1404 Park Center Dr., Austin, Texas 78754; 4309 Emma Browning Ave., Austin, Texas 78719;

600 Congress Ave., Austin, Texas 78701; 701 E. Parmer Lane, Bldg. PS2, Austin, Texas 78753;

9715 Burnet Road, Metric – 7, Suite 300, Austin, Texas 78758; 5822 Cromo Drive, El Paso, Texas

79912; 200 Dell Way, Round Rock, Texas 78758; 2300 Greenlawn Blvd., Round Rock, Texas

78682; 401 Dell Way, Round Rock, Texas 78682; 501 Dell Way, Round Rock, Texas 78682; and

9830 Colonnade Blvd., Suite 380, San Antonio, Texas 78230.

        19.     EMC Corporation is a Massachusetts corporation with a principal place of business

at One Dell Way, Round Rock, Texas 78682. EMC Corporation may be served through its

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 9 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 10 of 45




registered agent Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

EMC Corporation is registered to do business in the State of Texas and has been since at least July

17, 1987. In addition to its corporate headquarters in Round Rock, Texas, on information and

belief, EMC Corporation operates out of multiple offices in this District.

                                      JURISDICTION AND VENUE

       20.        This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1338(a).

       21.        This Court has personal jurisdiction over Dell in this action because Dell has

committed acts within the Western District of Texas giving rise to this action and has established

minimum contacts with this forum such that the exercise of jurisdiction over Dell would not offend

traditional notions of fair play and substantial justice. Dell, directly and/or through subsidiaries or

intermediaries (including distributors, retailers, and others), has committed and continues to

commit acts of infringement in this District by, among other things, offering to sell and selling

products and/or services that infringe the patents-in-suit.         Moreover, Dell Inc. and EMC

Corporation are registered to do business in the State of Texas. Each of the Defendants is

headquartered in this District, and Dell Inc. and EMC Corporation each maintain multiple office

locations in this District. Further, Dell actively directs its activities to customers located in the

State of Texas.

       22.        Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b). Dell

is headquartered in this District, has transacted business in the Western District of Texas, and has

committed acts of direct and indirect infringement in the Western District of Texas.

       23.        Defendants also each have a regular and established place of business in this

District and have committed acts of infringement in this District. Dell has also committed acts of

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 10 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 11 of 45




infringement in this District by commercializing, marketing, selling, distributing, testing, and

servicing certain accused products.

        24.     This Court has personal jurisdiction over Dell. Dell has conducted and does

conduct business within the State of Texas. Dell, directly or through subsidiaries or intermediaries

(including distributors, retailers, and others), ships, distributes, makes, uses, offers for sale, sells,

imports, and/or advertises (including by providing an interactive web page) its products and/or

services in the United States and the Western District of Texas and/or contributes to and actively

induces its customers to ship, distribute, make, use, offer for sale, sell, import, and/or advertise

(including the provision of an interactive web page) infringing products and/or services in the

United States and the Western District of Texas. Dell, directly and through subsidiaries or

intermediaries (including distributors, retailers, and others), has purposefully and voluntarily

placed one or more of its infringing products and/or services, as described below, into the stream

of commerce with the expectation that those products will be purchased and used by customers

and/or consumers in the Western District of Texas. These infringing products and/or services have

been and continue to be made, used, sold, offered for sale, purchased, and/or imported by

customers and/or consumers in the Western District of Texas. Dell has committed acts of patent

infringement within the Western District of Texas. Dell interacts with customers in Texas,

including through visits to customer sites in Texas. Through these interactions and visits, Dell

directly infringes the patents-in-suit. Dell also interacts with customers who sell the Accused

Products into Texas, knowing that these customers will sell the Accused Products into Texas,

either directly or through intermediaries.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                          Page 11 of 45
          Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 12 of 45




       25.     Dell has minimum contacts with this District such that the maintenance of this

action within this District would not offend traditional notions of fair play and substantial justice.

Thus, the Court therefore has both general and specific personal jurisdiction over Dell.

                                     THE ASSERTED PATENTS

U.S. PATENT NO. 6,977,932

       26.     U.S. Patent No. 6,977,932 (the “’932 patent”) entitled, System and Method for

Network Tunneling Utilizing Micro-Flow State Information, was filed on January 16, 2002. The

‘932 patent is subject to a 35 U.S.C. § 154(b) term extension of 815 days. Sable Networks, Inc. is

the owner by assignment of the ‘932 patent. Sable IP is the exclusive licensee of the ‘932 patent.

A true and correct copy of the ‘932 patent is attached hereto as Exhibit A.

       27.     The ‘932 patent discloses novel methods and apparatuses for utilizing a router

capable of network tunneling utilizing flow state information.

       28.     The inventions disclosed in the ‘932 patent enable the use of micro-flow state

information to improve network tunneling techniques.

       29.     The inventions disclosed in the ‘932 patent maintain flow state information for

various quality of service characteristics by utilizing aggregate flow blocks.

       30.     The aggregate flow blocks disclosed in the ‘932 patent maintain micro-flow block

information.

       31.     The technologies claimed in the ‘932 patent speed the flow of network traffic over

computer networks by avoiding time consuming and processor intensive tasks by combining flow

state information with other information such as label switched paths utilization information. This

permits the micro-flows associated with an aggregate flow block to all be processed in a similar

manner.



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 12 of 45
          Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 13 of 45




         32.       The technologies disclosed in the ‘932 patent result in more efficient computer

networks by avoiding the processor intensive tasks of searching millions of flow blocks to identify

flow blocks having certain micro-flow characteristics in order to process large numbers of micro-

flows.

         33.       The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information containing an aggregate flow block having tunnel specific information for a particular

network tunnel.

         34.       The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information containing a flow block having flow state information for a micro-flow, the flow block

further including an identifier that associates the flow block with the aggregate flow block.

         35.       The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information wherein the aggregate flow block stores statistics for the particular network tunnel.

         36.       The ‘932 patent has been cited by 86 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘932 patent as

relevant prior art:

               •   Cisco Systems, Inc.
               •   Juniper Networks, Inc.
               •   Avaya, Inc.
               •   Fujitsu, Ltd.
               •   Intel Corporation
               •   Nokia Corporation
               •   Qualcomm, Inc.
               •   Sprint Communications Co.
               •   Telefonaktiebolaget LM Ericsson
               •   Verizon Communications, Inc.

U.S. PATENT NO. 7,428,209

         37.       U.S. Patent No. 7,428,209 (the “’209 patent”) entitled, Network Failure Recovery

Mechanism, was filed on June 12, 2001. The ‘209 patent is subject to a 35 U.S.C. § 154(b) term

                                COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 13 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 14 of 45




extension of 655 days. Sable Networks, Inc. is the owner by assignment of the ‘209 patent. Sable

IP is the exclusive licensee of the ‘209 patent.      A true and correct copy of the ‘209 patent is

attached hereto as Exhibit B.

        38.       The ‘209 patent discloses novel methods and systems for implementing within a

network router a method for recovering from a failure.

        39.       The inventions disclosed in the ‘209 patent enable large-scale computer networks

to quickly recover from a component failure.

        40.       The ‘209 patent discloses a method implemented on a network router that recovers

from a failure.

        41.       The ‘209 patent discloses a method implemented on a network router for sending,

via a first route, a first set of information from an ingress module to a first egress module for

forwarding by the first egress module to a destination external to the router, where a first set of

information traverses a path which encompasses at least a portion of the first route.

        42.       The ‘209 patent discloses a method implemented on a network router for detecting

an external failure beyond the first egress module.

        43.       The ‘209 patent discloses a method implemented on a network router for directing

a message to the ingress module informing the ingress module of the external failure in response

to an external failure.

        44.       The ‘209 patent discloses a method implemented on a network router for selecting

an alternate egress module capable of forwarding information to a destination in response to an

error message.

        45.       The ‘209 patent discloses a method implemented on a network router for sending,

via a second route, a future set of information from the ingress module to the alternate egress



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 14 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 15 of 45




module for forwarding to the destination, where the first set of information and the future set of

information are both part of a flow.

       46.       The ‘209 patent discloses a method implemented on a network router for causing

other sets of information associated with the flow to be sent from the ingress module to the

alternate egress module in response to the message.

       47.       The ‘209 patent discloses a method implemented on a network router for directing

to the ingress module that comprises: (1) identifying the ingress module; (2) accessing a routing

table which comprises one or more routes to the ingress module; (3) obtaining a return route from

the routing table, wherein the return route directs the message to the ingress module along a

different path than that traversed by said first set of information; and (4) sending a message to the

ingress module via the return route.

       48.       The ‘209 patent discloses a method implemented on a network router where the

first egress module and the alternate egress module are predetermined, where identifiers associated

with the first egress module and the alternate egress module are stored within a flow block

associated with the flow. Further, the ’209 patent teaches storing an indication in the flow block

that all sets of information associated with the flow are to be sent to the alternate egress module.

       49.       The ‘209 patent family has been cited by 52 patents and patent applications as

relevant prior art. Specifically, patents issued to the following companies have cited the ‘209

patent family as relevant prior art:

             •   Cisco Systems, Inc.
             •   AT&T, Inc.
             •   Canon, Inc.
             •   British Telecommunications Public Limited Co.
             •   EMC Corporation
             •   Hewlett Packard Enterprise Company
             •   Infinera Corporation
             •   International Business Machines Corporation

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 15 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 16 of 45




             •   ShoreTel, Inc.
             •   Nokia Corporation
             •   Monarch Networking Solutions LLC

U.S. PATENT NO. 7,630,358

       50.       U.S. Patent No. 7,630,358 (“the ‘358 patent”) entitled, Mechanism for

Implementing Multiple Logical Routers Within A Single Physical Router, was filed on July 9, 2002,

and claims priority to July 9, 2001. The ‘358 patent is subject to a 35 U.S.C. § 154(b) term

extension of 1,136 days. Sable Networks, Inc. is the owner by assignment of the ‘358 patent.

Sable IP is the exclusive licensee of the ‘358 patent. A true and correct copy of the ‘358 patent is

attached hereto as Exhibit C.

       51.       The ‘358 patent claims specific methods and systems for implementing multiple

logical routers within a single physical router.

       52.       The ‘358 patent discloses systems and methods that combine the benefits of multi-

routers and virtual routers. The logical routers are included within the same physical router;

however, internal links permit improved efficiency over virtual routers because the technologies

claimed in the ‘358 patent can take advantage of the fact that the logical routers are not standalone

routers bur are embodied in the same physical router.

       53.       The ‘358 patent discloses technology for implementing multiple logical routers

within a single physical router.

       54.       The ‘358 patent discloses a router with a first set of one or more components

capable of being figured to implement a first logical router within the router.

       55.       The ‘358 patent discloses a router with a second set of one or more components

capable of being configured to implement a second logical router within the router.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 16 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 17 of 45




        56.       The ‘358 patent discloses a router with a forwarding routing table that comprises

an identifier that indicates an internal link is internal rather than an external link.

        57.       The ‘358 patent discloses a router wherein the first and second sets of components

comprise functionality for establishing the internal link between the first logical router and the

second logical router and advertising the internal link to other routers external to the router such

that the first and second logical routers appear to the other routers as interconnected standalone

routers, wherein the internal link is a logical, non-physical entity.

        58.       The ‘358 patent has been cited by 42 United States and international patents and

patent applications as relevant prior art. Specifically, patents issued to the following companies

have all cited the ‘358 patent as relevant prior art:

             Cisco Systems, Inc.
              •
             Dell Technologies, Inc.
              •
             Juniper Networks, Inc.
              •
             Nicira, Inc.
              •
             International Business Machines Corporation
              •
             NantWorks, LLC
              •
             Telefonaktiebolaget LM Ericsson
              •
             Verizon Communications, Inc.
              •
U.S. PATENT NO. 8,243,593

        59.       U.S. Patent No. 8,243,593 entitled, Mechanism for Identifying and Penalizing

Misbehaving Flows in a Network, was filed on December 22, 2004. The ‘593 patent is subject to

a 35 U.S.C. § 154(b) term extension of 1,098 days. Sable Networks, Inc. is the owner by

assignment of the ’593 patent. Sable IP is the exclusive licensee of the ‘593 patent. A true and

correct copy of the ‘593 patent is attached hereto as Exhibit D.

        60.       The ‘593 patent discloses novel methods and systems for processing a flow of a

series of information packets.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                          Page 17 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 18 of 45




       61.     The inventions disclosed in the ‘593 patent teach technologies that permit the

identification and control of less desirable network traffic.

       62.     Because the characteristics of data packets in undesirable network traffic can be

disguised, the ‘593 patent improves the operation of computer networks by disclosing technologies

that monitor the characteristics of flows of data packets rather than ancillary factors such as port

numbers or signatures.

       63.     The ‘593 patent discloses tracking the behavioral statistics of a flow of data packets

that can be used to determine whether the flow is undesirable.

       64.     The ‘593 patent further discloses taking actions to penalize the flow of undesirable

network traffic.

       65.     The ‘593 patent discloses a method for processing a flow of a series of information

packets that maintains a set of behavioral statistics for the flow, wherein the set of behavioral

statistics is updated based on each information packet belonging to the flow, as each information

packet is processed.

       66.     The ‘593 patent discloses a method for processing a flow of a series of information

packets that determines, based at least partially upon the set of behavioral statistics, whether the

flow is exhibiting undesirable behavior.

       67.     The ‘593 patent discloses that the determination as to whether the flow is exhibiting

undesirable behavior is made regardless of the presence or absence of congestion.

       68.     The ‘593 patent discloses a method for processing a flow of data packets that

enforces a penalty on the flow in response to a determination that the flow is exhibiting undesirable

behavior.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 18 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 19 of 45




        69.       The ‘593 patent has been cited by 17 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘593 patent as

relevant prior art.

              •   Cisco Systems, Inc.
              •   AT&T, Inc.
              •   International Business Machines Corporation
              •   Telecom Italia S.p.A.
              •   McAfee, LLC
                                            COUNT I
                            INFRINGEMENT OF U.S. PATENT NO. 6,977,932

        70.       Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        71.       Dell designs, makes, sells, offers to sell, imports, and/or uses the following

products: Dell EMC PowerSwitch N1500 Series devices (1524, 1524P, 1548, 1548P); Dell EMC

PowerSwitch N2000 Series devices (2024, 2024P, 2048, 2048P); Dell EMC PowerSwitch N3000

Series devices (3024, 3024P, 3048, 3048P); and Dell EMC PowerSwitch N4000 Series devices

(4032, 4032F, 4064, 4064F) (collectively, the “Dell '932 Products(s)”).

        72.       One or more Dell subsidiaries and/or affiliates use the Dell ‘932 Products in regular

business operations.

        73.       Dell has directly infringed and continues to directly infringe the ‘932 patent by,

among other things, making, using, offering for sale, and/or selling technology that utilize flow

state information to perform a method of network tunneling.

        74.       One or more of the Dell ‘932 Products utilize flow state information to perform a

network tunneling method.

        75.       One or more of the Dell ‘932 Products create a flow block having flow state

information for a received first data packet of a micro-flow. The following figure shows that data


                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 19 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 20 of 45




packets are received at an ingress port and processed using the ingress port flow table which is

associated with routing tables such as the “Unicast Routing Flow Table” and “Multicast Routing

Flow Table”




Dell Networking Operating System for OpenFlow on N-Series (DNOS-OF), DELL USER GUIDE
V1.1B at 15 (June 2016).

        76.    One or more of the Dell ‘932 Products store a tunnel identifier for the micro-flow

in the flow block, the tunnel identifier identifying a selected network tunnel to be used to transmit

the data packet.

        77.    One or more of the Dell ‘932 Products index an aggregate flow block using the

tunnel identifier. The following excerpt from Dell documentation describes the use of Group

Flows and Group Type FF Flows.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 20 of 45
           Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 21 of 45




Dell OpenFlow Deployment and User Guide 4.0 – Dell Software Defined Networking (SDN), DELL
DOCUMENTATION at 22 (January 2017) (emphasis added).

          78.   One or more of the Dell ‘932 Products utilize an aggregate flow block with tunnel

specific information for the selected network tunnel and that stores statistics for the selected

network tunnel.

          79.   One or more of the Dell ‘932 Products transmit data packets using the selected

network tunnel based on the tunnel specific information. The Dell ‘932 Products enable the use

of action buckets wherein a packet can be transmitted on. For example, if a packet comes in and

as part of the flow processing a VLAN is assigned a VLAN tag is bushed as a VLAN Flow Table

action.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 21 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 22 of 45




Dell Networking Operating System for OpenFlow on N-Series (DNOS-OF), DELL USER GUIDE
V1.1B at 34 (June 2016).

        80.      The Dell ‘932 Products are available to businesses and individuals throughout the

United States.

        81.      The Dell ‘932 Products are provided to businesses and individuals located in the

Western District of Texas.

        82.      By making, using, testing, offering for sale, and/or selling products utilizing flow

state information to perform a method of network tunneling, including but not limited to the Dell

‘932 Products, Dell has injured Plaintiffs and is liable to Plaintiffs for directly infringing one or

more claims of the ‘932 patent, including at least claim 1 pursuant to 35 U.S.C. § 271(a).

        83.      Dell also indirectly infringes the ‘932 patent by actively inducing infringement

under 35 USC § 271(b).

        84.      Dell has had knowledge of the ‘932 patent since at least service of this Complaint

or shortly thereafter, and Dell knew of the ‘932 patent and knew of its infringement, including by

way of this lawsuit.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 22 of 45
          Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 23 of 45




         85.    Dell intended to induce patent infringement by third-party customers and users of

the Dell ‘932 Products and had knowledge that the inducing acts would cause infringement or was

willfully blind to the possibility that its inducing acts would cause infringement. Dell specifically

intended and was aware that the normal and customary use of the accused products would infringe

the ‘932 patent. Dell performed the acts that constitute induced infringement, and would induce

actual infringement, with knowledge of the ‘932 patent and with the knowledge that the induced

acts would constitute infringement. For example, Dell provides the Dell ‘932 Products that have

the capability of operating in a manner that infringe one or more of the claims of the ‘932 patent,

including at least claim 1, and Dell further provides documentation and training materials that

cause customers and end users of the Dell ‘932 Products to utilize the products in a manner that

directly infringe one or more claims of the ‘932 patent. 19 By providing instruction and training to

customers and end-users on how to use the Dell ‘932 Products in a manner that directly infringes

one or more claims of the ‘932 patent, including at least claim 1, Dell specifically intended to

induce infringement of the ‘932 patent. Dell engaged in such inducement to promote the sales of

the Dell ‘932 Products, e.g., through Dell user manuals, product support, marketing materials, and



19
     See, e.g., Dell EMC Networking N4000 Series Switches, DELL DATASHEET (May 2017); Dell
     Networking N-Series N1500, N2000, N3000, and N4000 Switches, DELL USER’S
     CONFIGURATION GUIDE VERSION 6.3.0.0 (January 2016); Dell Networking N4000 Series and
     Dell PowerConnect 8100 Series – Switch Configuration Guide for EqualLogic SANs, DELL
     DOCUMENTATION (March 2014); Dell Networking N2000 Series Switches, DELL DATASHEET
     (November 2013); Dell EMC Networking N-Series: N1100-ON, N1500, N2000, N2100-ON,
     N3000, N3100-ON, and N4000 Switches CLI Reference Guide, DELL DOCUMENTATION
     (November 2018); OpenFlow Single-table Implementation for Dell Networking N-Series SDN,
     DELL DEPLOYMENT AND CONFIGURATION GUIDE (October 2016); Dell Networking Operating
     System for OpenFlow on N-Series (DNOS-OF), DELL USER GUIDE V1.1B (June 2016); Dell
     Software-Defined Networking (SDN Deployment Guide Version 1.0, DELL DOCUMENTATION
     (2013); Dell EMC SmartFabric OS10 User Guide, Release 10.5.0, DELL DOCUMENTATION
     (September 2019); Deploying Dell Networking and Configuring SDN, DELL EMC SUPPORT
     YOUTUBE CHANNEL (September 2013), available at: https://www.youtube.com/watch?
     v=P5gtKAocOIo; and 5.0 Firmware Update For Dell PowerConnect Switches, DELL EMC
     SUPPORT YOUTUBE CHANNEL (August 2012), available at: https://www.youtube.com/watch?
     v=ySD5QhbbIhw.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 23 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 24 of 45




training materials to actively induce the users of the accused products to infringe the ‘932 patent.

Accordingly, Dell has induced and continues to induce users of the accused products to use the

accused products in their ordinary and customary way to infringe the ‘932 patent, knowing that

such use constitutes infringement of the ‘932 patent.

        86.     The ‘932 patent is well-known within the industry as demonstrated by multiple

citations to the ‘932 patent in published patents and patent applications assigned to technology

companies and academic institutions. Dell is utilizing the technology claimed in the ‘932 patent

without paying a reasonable royalty. Dell is infringing the ‘932 patent in a manner best described

as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful, flagrant, or

characteristic of a pirate.

        87.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘932 patent.

        88.     As a result of Dell’s infringement of the ‘932 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Dell’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Dell together with interest and costs as fixed by the Court.

                                             COUNT II
                              INFRINGEMENT OF U.S. PATENT NO. 7,428,209

        89.     Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        90.     Dell designs, makes, uses, sells, and/or offers for sale in the United States products

and/or services for implementing within a network router a method for recovering from a failure.




                                 COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 24 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 25 of 45




       91.     Dell designs, makes, sells, offers to sell, imports, and/or uses Dell EMC PowerEdge

MX infrastructure products with the Dell EMC SmartFabric OS10 or later network operating

system (collectively, the "Dell '209 Products").

       92.     One or more Dell subsidiaries and/or affiliates use the Dell ‘209 Products in regular

business operations.

       93.     One or more of the Dell ‘209 Products include technology for implementing within

a network router a method for recovering from a failure.             The below excerpt from Dell

documentation shows a configuration of the Dell ‘209 products wherein the egress modules are

connected to external locations.




Dell EMC SmartFabric OS10 User Guide, Release 10.5.0, DELL DOCUMENTATION at 471 (2020).

       94.     One or more of the Dell ‘209 Products include technology for sending, via a first

route, a first set of information from an ingress module to a first egress module for forwarding by

said first egress module to a destination external to said router, wherein said first set of information

traverses a path which encompasses at least a portion of said first route.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 25 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 26 of 45




       95.     One or more of the Dell ‘209 Products include technology for sending, via a first

route, a first set of information from an ingress module to a first egress module for forwarding by

said first egress module to a destination external to said router, wherein said first set of information

traverses a path which encompasses at least a portion of said first route.

       96.     The Dell ‘209 Products enable the use of “Uplink Failure Detection” with “Virtual

Link Trunking.” Dell documentation states when the status of an uplink connection goes down

“the uplink state group in each VLT node disables the downstream VLT port-channel local to the

node.” Further, when the event “VLTi Link is operationally down with heartbeat up” the VLT

module sends the VLT port channel disable request to the Interface Manager (“IFM”) for both the

uplink and downlink.




Dell EMC SmartFabric OS10 User Guide, Release 10.5.0, DELL DOCUMENTATION at 1230 (2020)
(emphasis added).

       97.     One or more of the Dell ‘209 Products include technology for detecting a failure of

said first egress module.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 26 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 27 of 45




Dell EMC OS10 Enterprise Edition User Guide, Release 10.4.0E(R3), DELL DOCUMENTATION at
476 (May 2018) (emphasis added).

       98.     One or more of the Dell ‘209 Products include technology for directing a message

to said ingress module informing said ingress module of said first egress module failure in response

to said failure of said first egress module.

       99.     One or more of the Dell ‘209 Products include technology for selecting an alternate

egress module capable of forwarding information to said destination in response to said message.

       100.    One or more of the Dell ‘209 Products include technology for sending, via a second

route, a future set of information from said ingress module to said alternate egress module for

forwarding to said destination, wherein said first set of information and said future set of

information are both part of a flow.

       101.    One or more of the Dell ‘209 Products include technology for preventing other sets

of information associated with said flow from being sent from said ingress module to said first

egress module in response to said message.

       102.    One or more of the Dell ‘209 Products include technology wherein directing said

message to said ingress module comprises: (1) identifying said ingress module, (2) accessing a

routing table which comprises one or more routes to said ingress module, (3) obtaining a return

route from said routing table, wherein said return route directs said message to said ingress module




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 27 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 28 of 45




along a different path than that traversed by said first set of information, and (4) sending said

message to said ingress module via said return route.

       103.      One or more of the Dell ‘209 Products include technology wherein the first egress

module and said alternate egress module are predetermined.

       104.      One or more of the Dell ‘209 Products include technology wherein identifiers

associated with said first egress module and said alternate egress module are stored within a flow

block associated with said flow.

       105.      One or more of the Dell ‘209 Products include technology wherein the above-

described preventing comprises storing an identification in said flow block that all sets of

information associated with said flow are not to be sent to said first egress module.

       106.      Dell has directly infringed and continues to directly infringe the ‘209 patent by,

among other things, making, using, offering for sale, and/or selling technology for implementing

within a network router a method for recovering from a failure, including but not limited to the

Dell ‘209 Products.

       107.      The Dell ‘209 Products are available to businesses and individuals throughout the

United States.

       108.      The Dell ‘209 Products are provided to businesses and individuals located in the

Western District of Texas.

       109.      By making, using, testing, offering for sale, and/or selling products and services for

implementing within a network router a method for recovering from a failure, including but not

limited to the Dell ‘209 Products, Dell has injured Plaintiffs and is liable to Plaintiffs for directly

infringing one or more claims of the ‘209 patent, including at least claim 1 pursuant to 35 U.S.C.

§ 271(a).



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 28 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 29 of 45




       110.    Dell also indirectly infringes the ‘209 patent by actively inducing infringement

under 35 USC § 271(b).

       111.    Dell has had knowledge of the ‘209 patent since at least service of this Complaint

or shortly thereafter, and Dell knew of the ‘209 patent and knew of its infringement, including by

way of this lawsuit.

       112.    Alternatively, Dell has had knowledge of the ‘209 patent since at least December

27, 2011, based on its citation of the ‘209 patent as relevant prior art during the prosecution of the

application leading to U.S. Patent No. 8,085,794, which is assigned to EMC Corporation and

issued on December 27, 2011.

       113.    Dell intended to induce patent infringement by third-party customers and users of

the Dell ‘209 Products and had knowledge that the inducing acts would cause infringement or was

willfully blind to the possibility that its inducing acts would cause infringement. Dell specifically

intended and was aware that the normal and customary use of the accused products would infringe

the ‘209 patent. Dell performed the acts that constitute induced infringement, and would induce

actual infringement, with knowledge of the ‘209 patent and with the knowledge that the induced

acts would constitute infringement. For example, Dell provides the Dell ‘209 Products that have

the capability of operating in a manner that infringe one or more of the claims of the ‘209 patent,

including at least claim 1, and Dell further provides documentation and training materials that

cause customers and end users of the Dell ‘209 Products to utilize the products in a manner that

directly infringe one or more claims of the ‘209 patent. 20 By providing instruction and training to


20
 See, e.g., PowerEdge MX-Series Fabric Management, DELL DOCUMENTATION (2018); Dell
 EMC Networking MXG610s Fibre Channel Switch, Fibre Channel IO Module MX7000 Chassis
 Deployments, DELL DOCUMENTATION (2018); Dell EMC PowerEdge MX SmartFabric
 Deployment Guide, DELL DOCUMENTATION (November 2018); Dell EMC SmartFabric OS10
 User Guide, Release 10.5.0, DELL DOCUMENTATION (2020); Dell EMC OpenManage
 Enterprise-Modular Edition Version 1.10.20 for PowerEdge MX7000 Chassis User's Guide,

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 29 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 30 of 45




customers and end-users on how to use the Dell ‘209 Products in a manner that directly infringes

one or more claims of the ‘209 patent, including at least claim 1, Dell specifically intended to

induce infringement of the ‘209 patent. Dell engaged in such inducement to promote the sales of

the Dell ‘209 Products, e.g., through Dell user manuals, product support, marketing materials, and

training materials to actively induce the users of the accused products to infringe the ‘209 patent.

Accordingly, Dell has induced and continues to induce users of the accused products to use the

accused products in their ordinary and customary way to infringe the ‘209 patent, knowing that

such use constitutes infringement of the ‘209 patent.

        114.    The ‘209 patent is well-known within the industry as demonstrated by multiple

citations to the ‘209 patent in published patents and patent applications assigned to technology

companies and academic institutions. Dell is utilizing the technology claimed in the ‘209 patent

without paying a reasonable royalty. Dell is infringing the ‘209 patent in a manner best described

as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful, flagrant, or

characteristic of a pirate.

        115.    To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘209 patent.

        116.    As a result of Dell’s infringement of the ‘209 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Dell’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Dell together with interest and costs as fixed by the Court.


  DELL DOCUMENTATION (2020); Dell EMC PowerEdge MX Networking Architecture Guide,
  DELL DOCUMENTATION (October 2019); Dell PowerEdge FN I/O Aggregator Configuration
  Guide 9.6(0.0), DELL DOCUMENTATION (September 2019); Dell EMC OS10 Enterprise Edition
  User Guide, Release 10.4.0E(R3), DELL DOCUMENTATION (May 2018); and Dell EMC
  PowerEdge MX SmartFabric Deployment, DELL EMC YOUTUBE.COM CHANNEL (September 20,
  2018); available at: https://www.youtube.com/watch?v=qjjyV5hdTMo.

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 30 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 31 of 45




                                       COUNT III
                         INFRINGEMENT OF U.S. PATENT NO. 7,630,358

       117.    Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

       118.    Dell designs, makes, uses, sells, and/or offers for sale in the United States products

and/or services for implementing multiple logical routers within a single physical router.

       119.    Dell designs, makes, sells, offers to sell, imports, and/or uses Dell EMC

PowerSwitch devices with the Dell EMC Networking OS10 or later network operating system,

which include: Dell EMC PowerSwitch S-Series devices (S3048-ON, S4048-ON, S4048T-ON,

S4112F-ON, S4112T-ON, S4128F-ON, S4128T-ON, S4148F-ON, S4148FE-ON, S4148T-ON,

S4148U-ON, S4248FB-ON, S4248FBL-ON, S5148F-ON, S5212F-ON, S5224F-ON, S5232F-

ON, S5248F-ON, S5296F-ON, S6010-ON) and Dell EMC PowerSwitch Z-Series devices (Z9100-

ON, Z9264F-ON) (collectively, the “Dell ‘358 Products(s)”).

       120.    One or more Dell subsidiaries and/or affiliates use the Dell ‘358 Products in regular

business operations.

       121.    One or more of the Dell ‘358 Products include technology for implementing

multiple logical routers within a single physical router.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 31 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 32 of 45




Dell Networking Configuration Guide for the C9000 Series Version 9.9(0.0), DELL
DOCUMENTATION at 1051 (October 2015) (emphasis added).

       122.    One or more of the Dell ‘358 Products include a router with a first set of one or

more components capable of being figured to implement a first logical router within the router.




Dell EMC SmartFabric OS10 User Guide Release 10.5.0, DELL DOCUMENTATION at 471 (June
2020) (emphasis added).

       123.    One or more of the Dell ‘358 Products include a router with a second set of one or

more components capable of being configured to implement a second logical router within the

router. Specifically, the Dell ‘358 Products enable multiple logical routers to be setup within a

Dell ‘358 Product. The below excerpt from Dell’s documentation shows that interfaces for a VRF

can be either physical (ethernet port or port channel) or logical (VLANs).




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                   Page 32 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 33 of 45




Dell Networking Configuration Guide for the C9000 Series Version 9.9(0.0), DELL
DOCUMENTATION at 1052 (October 2015).

        124.   One or more of the Dell ‘358 Products include a router with a forwarding routing

table that comprises an identifier that indicates an internal link is internal rather than an external

link.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 33 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 34 of 45




Dell Networking: Multitenancy Across Physical and Logical Environments with VRF-lite and
VMware NSX – Technical White Paper, DELL DOCUMENTATION AT 4 (December 2014) (emphasis
added).

       125.      One or more of the Dell ‘358 Products include a router wherein the first and second

sets of components comprise functionality for establishing the internal link between the first

logical router and the second logical router and advertising the internal link to other routers

external to the router such that the first and second logical routers appear to the other routers as

interconnected standalone routers, wherein the internal link is a logical, non-physical entity.

       126.      The Dell ‘358 Products are available to businesses and individuals throughout the

United States.

       127.      The Dell ‘358 Products are provided to businesses and individuals located in the

Western District of Texas.

       128.      Dell has directly infringed and continues to directly infringe the ‘358 patent by,

among other things, making, using, offering for sale, and/or selling routers implementing multiple

logical routers within a single physical router, including but not limited to the Dell ‘358 Products.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 34 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 35 of 45




       129.    By making, using, testing, offering for sale, and/or selling routers implementing

multiple logical routers within a single physical router, including but not limited to the Dell ‘358

Products, Dell has injured Plaintiffs and is liable for directly infringing one or more claims of the

‘358 patent, including at least claim 1, pursuant to 35 U.S.C. § 271(a).

       130.    Dell also indirectly infringes the ‘358 patent by actively inducing infringement

under 35 USC § 271(b).

       131.    Dell has had knowledge of the ‘358 patent since at least service of this Complaint

or shortly thereafter, and Dell knew of the ‘358 patent and knew of its infringement, including by

way of this lawsuit.

       132.    Dell intended to induce patent infringement by third-party customers and users of

the Dell ‘358 Products and had knowledge that the inducing acts would cause infringement or was

willfully blind to the possibility that its inducing acts would cause infringement. Dell specifically

intended and was aware that the normal and customary use of the accused products would infringe

the ‘358 patent. Dell performed the acts that constitute induced infringement, and would induce

actual infringement, with knowledge of the ‘358 patent and with the knowledge that the induced

acts would constitute infringement. For example, Dell provides the Dell ‘358 Products that have

the capability of operating in a manner that infringe one or more of the claims of the ‘358 patent,

including at least claim 1, and Dell further provides documentation and training materials that

cause customers and end users of the Dell ‘358 Products to utilize the products in a manner that

directly infringe one or more claims of the ‘358 patent. 21 By providing instruction and training to


21
  See, e.g., Dell Networking Configuration Guide for the C9000 Series Version 9.9(0.0), DELL
 DOCUMENTATION (October 2015); Dell Networking: Multitenancy with VRF-lite – Deployment
 and Configuration Guide, DELL DOCUMENTATION (October 2014); Dell Networking:
 Multitenancy Across Physical and Logical Environments with VRF-lite and VMware NSX –
 Technical White Paper, DELL DOCUMENTATION (December 2014); Dell EMC Networking OS10
 Enterprise Edition Quick Start and Interoperability Guide - An Introduction Guide to OS10

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 35 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 36 of 45




customers and end-users on how to use the Dell ‘358 Products in a manner that directly infringes

one or more claims of the ‘358 patent, including at least claim 1, Dell specifically intended to

induce infringement of the ‘358 patent. Dell engaged in such inducement to promote the sales of

the Dell ‘358 Products, e.g., through Dell user manuals, product support, marketing materials, and

training materials to actively induce the users of the accused products to infringe the ‘358 patent.

Accordingly, Dell has induced and continues to induce users of the accused products to use the

accused products in their ordinary and customary way to infringe the ‘358 patent, knowing that

such use constitutes infringement of the ‘358 patent.

        133.    The ‘358 patent is well-known within the industry as demonstrated by multiple

citations to the ‘358 patent in published patents and patent applications assigned to technology

companies and academic institutions. Dell is utilizing the technology claimed in the ‘358 patent

without paying a reasonable royalty. Dell is infringing the ‘358 patent in a manner best described

as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful, flagrant, or

characteristic of a pirate.

        134.    To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘358 patent.

        135.    As a result of Dell’s infringement of the ‘358 patent, Plaintiffs have suffered

monetary damages, and seeks recovery in an amount adequate to compensate for Dell’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Dell together with interest and costs as fixed by the Court.




  Enterprise Edition, DELL DOCUMENTATION (July 2018); Dell EMC SmartFabric OS10 User
  Guide Release 10.5.0, DELL DOCUMENTATION (June 2020); Dell Networking S6000 10/40GbE
  and VMWare NSX, DELL EMC SUPPORT YOUTUBE.COM CHANNEL (last visited June 2020),
  available at: https://www.youtube.com/watch?v=PIQ0fQp998c.

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 36 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 37 of 45




                                         COUNT IV
                           INFRINGEMENT OF U.S. PATENT NO. 8,243,593

       136.      Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

       137.      Dell designs, makes, uses, sells, and/or offers for sale in the United States products

and/or services for processing a flow of a series of information packets.

       138.      Dell designs, makes, sells, offers to sell, imports, and/or uses Dell devices that

enable the identification and penalization of data flows based on the behavior of the data flow

including at least the following devices: the Dell EMC SD-WAN Edge 3000 and the Dell EMC

SD-WAN Edge 600 Series (Edge 600, Edge 610, Edge 620, Edge 640, Edge 680) (collectively,

the “Dell ‘593 Products(s)”).

       139.      One or more Dell subsidiaries and/or affiliates use the Dell ‘593 Products in regular

business operations.

       140.      One or more of the Dell ‘593 Products include technology for processing a flow of

a series of information packets. Specifically, the Dell ‘593 Products maintain a set of behavioral

statistics based on each and every information packet belonging to a flow.

       141.      The Dell ‘593 Products are available to businesses and individuals throughout the

United States.

       142.      The Dell ‘593 Products are provided to businesses and individuals located in the

Western District of Texas.

       143.      Dell has directly infringed and continues to directly infringe the ‘593 patent by,

among other things, making, using, offering for sale, and/or selling products and services for

processing a flow of a series of information packets.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 37 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 38 of 45




       144.    The Dell ‘593 Products maintain behavioral statistics based on the processing of

packets belonging to a flow. This processing is conducted by the Dell ‘593 Products using

“factory-integrated” VeloCloud software.




Dell EMC SD-WAN Solution Overview, DELL DOCUMENTATION at 2 (2019).

       145.    The Dell ‘593 Products maintain a set of behavioral statistics for the flow, wherein

the set of behavioral statistics is updated based on each information packet belonging to the flow,

as each information packet is processed.

       146.    The Dell ‘593 Products enable the generation of behavioral statistics based on each

packet that is processed.




                            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 38 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 39 of 45




Guide – VMware SD-WAN by VeloCloud Features & Benefits, VMWARE DOCUMENTATION at 2
(2019) (emphasis added).

       147.    The Dell ‘593 Products determine, based at least partially upon the set of behavioral

statistics, whether the flow is exhibiting undesirable behavior.

       148.    The Dell ‘593 Products determine whether the flow is exhibiting undesirable

behavior regardless of the presence or absence of congestion.

       149.    The Dell ‘593 Products enable the processing of packets into flows that share “the

same tuples.” Documentation for the Dell ‘593 Products describes “[o]nce the application has

been correctly identified, any future flows matching the same tuple will be reclassified

automatically and hit the correct rule.”




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 39 of 45
           Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 40 of 45




VMware SD-WAN by VeloCloud Stateful Firewall (78116), VMWARE KNOWLEDGE BASE (March
16, 2020), available at: https://kb.vmware.com/s/article/78116.

       150.    Documentation for the Dell ‘593 Products state that as packets are processed

statistics about the flow are.   “Since an Edges is now session-aware, there is much more

information that can be reported in the firewall logs. The logs will contain the following fields:

Time, Segment, Edge, Action, Interface, Protocol, Source IP, Source Port, Destination IP,

Destination Port, Rule, Bytes Received/Sent, Duration.” VMware SD-WAN by VeloCloud Stateful

Firewall    (78116),   VMWARE KNOWLEDGE             BASE (March     16,   2020),   available   at:

https://kb.vmware.com/s/article/78116.

       151.    The Dell ‘593 Products enforce a penalty on the flow in response to a determination

that the flow is exhibiting undesirable behavior.

       152.    The Dell ‘593 Products compile statistics for each flow and based on the monitoring

of these statistics can take “On Demand Remediation” to penalize misbehaving flows.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 40 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 41 of 45




Tony Banuelos and Jaspreet Bhatia, Know, Understand, Execute: Network Monitoring and
Analytics with SD-WAN, VMWORLD 2019 SESSION NEDG2576BU PRESENTATION AT 16 (2019).

       153.    By making, using, testing, offering for sale, and/or selling products and services for

processing a flow of a series of information packets, including but not limited to the Dell ‘593

Products, Dell has injured Plaintiffs and is liable for directly infringing one or more claims of the

‘593 patent, including at least claim 4, pursuant to 35 U.S.C. § 271(a).

       154.    Dell also indirectly infringes the ‘593 patent by actively inducing infringement

under 35 USC § 271(b).

       155.    Dell has had knowledge of the ‘593 patent since at least service of this Complaint

or shortly thereafter, and Dell knew of the ‘593 patent and knew of its infringement, including by

way of this lawsuit.

       156.    Dell intended to induce patent infringement by third-party customers and users of

the Dell ‘593 Products and had knowledge that the inducing acts would cause infringement or was

willfully blind to the possibility that its inducing acts would cause infringement. Dell specifically

intended and was aware that the normal and customary use of the accused products would infringe

the ‘593 patent. Dell performed the acts that constitute induced infringement, and would induce


                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 41 of 45
           Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 42 of 45




actual infringement, with knowledge of the ‘593 patent and with the knowledge that the induced

acts would constitute infringement. For example, Dell provides the Dell ‘593 Products that have

the capability of operating in a manner that infringe one or more of the claims of the ‘593 patent,

including at least claim 4, and Dell further provides documentation and training materials that

cause customers and end users of the Dell ‘593 Products to utilize the products in a manner that

directly infringe one or more claims of the ‘593 patent. 22 By providing instruction and training to

customers and end-users on how to use the Dell ‘593 Products in a manner that directly infringes

one or more claims of the ‘593 patent, including at least claim 4, Dell specifically intended to

induce infringement of the ‘593 patent. Dell engaged in such inducement to promote the sales of

the Dell ‘593 Products, e.g., through Dell user manuals, product support, marketing materials, and

training materials to actively induce the users of the accused products to infringe the ‘593 patent.

Accordingly, Dell has induced and continues to induce users of the accused products to use the

accused products in their ordinary and customary way to infringe the ‘593 patent, knowing that

such use constitutes infringement of the ‘593 patent.

         157.   The ‘593 patent is well-known within the industry as demonstrated by multiple

citations to the ‘593 patent in published patents and patent applications assigned to technology

companies and academic institutions. Dell is utilizing the technology claimed in the ‘593 patent

without paying a reasonable royalty. Dell is infringing the ‘593 patent in a manner best described



22
     See e.g., Dell EMC SD-WAN Edge 600 Series Installation Guide, DELL DOCUMENTATION (April
     2020); Dell EMC SD-WAN Edge 600 Series Setup Guide, DELL DOCUMENTATION (August
     2019); Dell EMC SD-WAN Edge 3000 Series Setup Guide, DELL DOCUMENTATION (August
     2019); Dell EMC SD-WAN Edge 3000 Series Installation Guide, DELL DOCUMENTATION
     (August 2019); Dell EMC SD-WAN Solution Overview, DELL DOCUMENTATION (2019); Dell
     EMC SD-WAN Solutions Overview and Demo, TECH FIELD DAY PRESENTATION FROM DELL
     EMC (October 4, 2019), available at: https://www.youtube.com/watch?v=EuXsKDynAcw; and
     What is SD-WAN and Why Do You Need It, DELL YOUTTUBE.COM CHANNEL PRESENTATION
     (October 18, 2019), available at: https://www.youtube.com/watch?v=OF997v3H2i4.


                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 42 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 43 of 45




as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful, flagrant, or

characteristic of a pirate.

        158.    To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘593 patent.

        159.    As a result of Dell’s infringement of the ‘593 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for Dell’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Dell together with interest and costs as fixed by the Court.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Sable IP, LLC and Sable Networks, Inc. respectfully request that this

Court enter:

        A.      A judgment in favor of Plaintiffs that Dell has infringed, either literally

                and/or under the doctrine of equivalents, the ‘932, ‘209, ‘358, and ‘593

                patents;

        B.      An award of damages resulting from Dell’s acts of infringement in

                accordance with 35 U.S.C. § 284;

        C.      A judgment and order finding that Dell’s infringement was willful, wanton,

                malicious, bad-faith, deliberate, consciously wrongful, flagrant, or

                characteristic of a pirate within the meaning of 35 U.S.C. § 284 and

                awarding to Plaintiffs enhanced damages.

        D.      A judgment and order finding that this is an exceptional case within the

                meaning of 35 U.S.C. § 285 and awarding to Plaintiffs their reasonable

                attorneys’ fees against Dell.


                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 43 of 45
         Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 44 of 45




       E.      Any and all other relief to which Plaintiffs may show themselves to be

               entitled.

                                     JURY TRIAL DEMANDED

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs Sable IP, LLC and

Sable Networks, Inc. request a trial by jury of any issues so triable by right.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                  Page 44 of 45
       Case 6:20-cv-00569-ADA Document 1 Filed 06/26/20 Page 45 of 45




Dated: June 26, 2020                  Respectfully submitted,


                                      /s/ Daniel P. Hipskind____________________
                                      Dorian S. Berger (CA SB No. 264424)
                                      Daniel P. Hipskind (CA SB No. 266763)
                                      BERGER & HIPSKIND LLP
                                      9538 Brighton Way, Ste. 320
                                      Beverly Hills, CA 90210
                                      Telephone: 323-886-3430
                                      Facsimile: 323-978-5508
                                      E-mail: dsb@bergerhipskind.com
                                      E-mail: dph@bergerhipskind.com

                                      Elizabeth L. DeRieux
                                      State Bar No. 05770585
                                      Capshaw DeRieux, LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: 903-845-5770
                                      E-mail: ederieux@capshawlaw.com

                                      Attorneys for Sable Networks, Inc. and
                                      Sable IP, LLC




                       COMPLAINT FOR PATENT INFRINGEMENT
                                                                         Page 45 of 45
